Name: Commission Regulation (EC) No 2253/2002 of 17 December 2002 amending Regulation (EC) No 1314/2002 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: international trade;  trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 Avis juridique important|32002R2253Commission Regulation (EC) No 2253/2002 of 17 December 2002 amending Regulation (EC) No 1314/2002 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of India Official Journal L 343 , 18/12/2002 P. 0011 - 0012Commission Regulation (EC) No 2253/2002of 17 December 2002amending Regulation (EC) No 1314/2002 as regards authorised transfers between the quantitative limits of textiles and clothing products originating in the Republic of IndiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 797/2002(2), and in particular Article 7 thereof,Whereas:(1) Paragraph 6 of the Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textiles products, initialled on 31 December 1994 and approved by Council Decision 96/386/EC(3), provides that favourable consideration should be given to certain requests from the Republic of India for "exceptional flexibility" in the setting of quotas for those products.(2) By Regulation (EC) No 1314/2002(4), the Commission agreed to such a request from the Republic of India.(3) On 7 November 2002 the Republic of India submitted a revised request for modification of the transfers authorised by Regulation (EC) No 1314/2002, changing a transfer of 1500 tonnes in favour of category 2a into a transfer of 1000 tonnes and 500 tonnes in favour of categories 1 and 5 respectively and adding a further, so far unclaimed 500 tonnes in favour of category 7. For reasons of clarity, a consolidated version of the exceptional flexibilities granted should be provided.(4) The transfers, as modified, requested by the Republic of India, fall within the limits of the flexibility provisions in Regulation (EEC) No 3030/93.(5) It is, therefore, appropriate to grant the revised request. Regulation (EC) No 1314/2002 should be amended accordingly.(6) It is desirable for this Regulation to enter into force on the day after its publication in order to allow operators to benefit from it as soon as possible.(7) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1314/2002 is replaced by the text shown in the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 128, 15.5.2002, p. 29.(3) OJ L 153, 27.6.1996, p. 53.(4) OJ L 192, 20.7.2002, p. 22.ANNEX"ANNEX>TABLE>"